 



EXHIBIT 10.1
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”). NO INTEREST IN THIS NOTE MAY BE OFFERED OR SOLD EXCEPT PURSUANT TO
(i) AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT, (ii) TO THE EXTENT
APPLICABLE, PURSUANT TO RULE 144 UNDER THE ACT (OR ANY SIMILAR RULE UNDER THE
ACT), OR (iii) AN EXEMPTION FROM REGISTRATION UNDER THE ACT WHERE THE HOLDER HAS
FURNISHED TO THE PAYOR AN ACCEPTABLE OPINION OF ITS COUNSEL THAT AN EXEMPTION
PROM REGISTRATION UNDER THE ACT IS AVAILABLE.
ARCADIA RESOURCES, INC.
PROMISSORY NOTE

      $15,000,000.00   June 29, 2006

          FOR VALUE RECEIVED, the undersigned, Arcadia Resources, Inc., a Nevada
corporation (‘Payor”), having its executive office and principal place of
business at 26777 Central Park Boulevard, Suite 200, Southfield, Michigan 48076,
hereby promises to pay to Jana Master Fund, Ltd. (“Payee”), having an address at
200 Park Avenue, Suite 3900, New York, NY 10166, at Payee’s address set forth
above (or at such other place as Payee may from time to-time hereafter direct by
notice in writing to Payor), the principal sum of FIFTEEN MILLION DOLLARS
($15,000,000.00), in such coin or currency of the United States of America as at
the time shall be legal tender for the payment of public and private debts in
accordance with the terms hereof.

1.   Payment of Principal and Interest.

  1.1   The principal amount of this Note outstanding from time to time shall
bear simple interest at the annual rate (the “Note Rate”) equal to the One Year
Libor Rate (as such rate is published in the Wall Street Journal) plus seven and
one half percent (7.5%) from the date hereof until the entire principal balance
due under this Note has been paid in full.     1.2   The unpaid principal
balance shall be due and payable on December 26, 2007 (“Maturity Date”). Accrued
unpaid interest on the unpaid principal balance due under this Note at the Note
Rate shall be due and payable on the following dates: September 30, 2006;
December 31, 2006; March 31, 2007; June 30, 2007; September 30, 2007; and the
Maturity Date.     1.3   If Payor prepays any portion of the principal amount
due under this Note on or before December 30, 2006 (“Permitted Prepayment
Date”), together with the unpaid interest thereon accrued through the date of
such prepayment, Payor shall pay a prepayment fee equal to the One Year Libor
Rate (as such rate is published in the Wall Street Journal on the date of such
prepayment) plus one and one-half percent (1.5%).

Page 1 of 7



--------------------------------------------------------------------------------



 



  1.4   All payments (including prepayments) made by the Payor on this Note
shall be applied first to the payment of accrued unpaid interest on this Note
and then to the reduction of the unpaid principal balance of this Note.     1.5
  In the event that the date for the payment of any amount payable under this
Note falls due on a Saturday, Sunday or public holiday under the laws of the
State of New York, the time for payment of such amount shall be extended to the
next succeeding business day and interest at the Note Rate shall continue to
accrue on any principal amount so effected until the payment thereof on such
extended due date.

2.   Replacement of Note.

  2.1   In the event that this Note is mutilated, destroyed, lost or stolen,
Payor shall, at its sole expense, execute, register and deliver a new Note, in
exchange and substitution for this Note, if mutilated, or in lieu of and
substitution for this Note, if destroyed, lost or stolen. In the case of
destruction, loss or theft, Payee shall furnish to Payor indemnity reasonably
satisfactory to Payor, and in any such case, and in the case of mutilation,
Payee shall also furnish to Payor evidence to its reasonable satisfaction of the
mutilation, destruction, loss or theft of this Note and of the ownership
thereof. Any replacement Note so issued shall be in the same outstanding
principal amount as this Note and dated the date to which interest shall have
been paid on this Note or, if no interest shall have yet been paid, dated the
date of this Note.     2.2   Every Note issued pursuant to the provisions of
Section 2.1 above in substitution for this Note shall constitute an additional
contractual obligation of the Payor, whether or not this Note shall be found at
any time or be enforceable by anyone.

3.   Intentionally Omitted

4.   Covenants of Payor.       Payor, on behalf of itself and its subsidiaries,
covenants and agrees that, so long as this Note remains outstanding and unpaid,
in whole, or in part:

  4.1   Payor and its subsidiaries will not sell, transfer or dispose of, nor
permit or suffer the placement of any lien (statutory or other), priority,
security interest, encumbrance or any other preferential arrangement upon, any
of their material assets (including but not limited to real property and Payor’s
equity interests in such subsidiaries) without obtaining Payee’s written
consent, other than inventory in the ordinary course of business;     4.2  
Payor shall upon Payee’s request furnish Payee with monthly financial updates;  
  4.3   Payor and its subsidiaries will not pay any type of bonus to senior
executive officers unless Payor’s earnings before interest, taxes, depreciation
and amortization (“EBITDA”) for the fiscal year ending March 30, 2007 is greater

Page 2 of 7



--------------------------------------------------------------------------------



 



      than Eleven Million Dollars ($11,000,000) or Payee otherwise gives its
written consent;     4.4   Payor and its subsidiaries will not engage in
sale/lease back transactions wherein real or personal property of Payor or its
subsidiaries is sold and then reacquired in any type of lease transaction if the
aggregate amount of all such transactions would exceed Five Million Dollars
($5,000,000);     4.5   Payor and its subsidiaries will promptly pay and
discharge all lawful taxes, assessments and governmental charges or levies
imposed upon any of them, their income and profits, or any of their property,
before the same shall become in default, as well as all lawful claims for labor,
materials and supplies which, if unpaid, might become a lien or charge upon such
properties or any part thereof; provided, however, that Payor or such subsidiary
shall not be required to pay and discharge any such tax, assessment, charge,
levy or claim so long as the validity thereof shall be contested in good faith
by appropriate proceedings and Payor or such subsidiary, as the case may be,
shall set aside on its books adequate reserves with respect to any such tax,
assessment, charge, levy or claim so contested;     4.6   Payor and its
subsidiaries will do or cause to be done all things necessary to preserve and
keep in full force and effect each of their corporate existence, rights and
franchises and substantially comply with all laws applicable to them as their
counsel may advise;     4.7   Payor and its subsidiaries will not: (i) incur any
obligation for borrowed money, any obligation evidenced by bonds, notes or
similar instruments (including any obligations incurred in the acquisition of
property, assets or business), any reimbursement obligation, any deferred
purchase price obligation, any guarantees of any such obligations, or any
similar obligations (collectively, “debt”) which is senior or pari passu to the
debt under this Note, or to which the debt under this Note would be structurally
subordinate, if such debt together with such existing debt of Payor and its
subsidiaries would exceed Twenty Five Million Dollars ($25,000,000), without
Payee’s consent or (ii) incur debt junior to the debt under this Note in an
aggregate amount which exceeds Twenty Five Million Dollars ($25,000,000), other
than to the extent such junior debt is issued to finance acquisitions in the
ordinary course of Payor or its subsidiaries’ business, without Payee’s consent;
    4.8   Payor and its subsidiaries will utilize the proceeds of any sale of
any of real or personal property for any of: (i) additional capital
expenditures, (ii) payment of any debt which is senior to the debt under this
Note, or (iii) the payment of debt arising under this Note;     4.9   Payor and
its subsidiaries will use Fifty Percent (50%) of the net cash proceeds from any
sale of equity securities in a public or private placement capital raise
offering to repay the debt under this Note;     4.10   Payor and its
subsidiaries will at all times maintain, preserve, protect and keep

Page 3 of 7



--------------------------------------------------------------------------------



 



      each of their property used or useful in the conduct of business in good
repair, working order and condition (except for the effects of reasonable wear
and tear in the ordinary course of business) and will from time to time, make
all necessary and proper repairs, renewals, replacements, betterments and
improvements thereto;     4.11   Payor and its subsidiaries will keep adequately
insured, by financially sound reputable insurers, all property of a character
usually insured by similar corporations and carry such other insurance as is
usually carried by similar corporations;     4.12   Payor will, promptly
following the occurrence of an Event of Default or of any condition or event
which, with the giving of notice or the lapse of time or both, would constitute
an Event of Default, furnish a statement of Payor’s Chief Executive Officer or
Chief Financial Officer to Payee setting forth the details of such Event of
Default or condition or event and the action which Payor intends to take with
respect thereto; and     4.13   Payor will, and will cause each of its
subsidiaries to, at all times maintain books of account in which all of its
financial transactions are duly recorded in conformance with generally accepted
accounting principles.

5.   Events of Default. The following events each constitute an “Event of
Default”:

  5.1   The dissolution of Payor or any vote in favor thereof by the board of
directors and shareholders of Payor; or     5.2   Payor makes an assignment for
the benefit of creditors, or files with a court of competent jurisdiction an
application for appointment of a receiver or similar official with respect to it
or any substantial part of its assets, or Payor files a petition seeking relief
under any provision of the Federal Bankruptcy Code or any other federal or state
statute now or hereafter in effect affording relief to debtors, or any such
application or petition is filed against Payor, which application or petition is
not dismissed or withdrawn within sixty (60) days from the date of its filing;
or     5.3   Payor fails to pay the principal amount, or interest on, or any
other amount payable under this Note within five (5) days of when the same
becomes due and payable; or     5.4   Payor admits in writing its inability to
pay its debts as they mature; or     5.5   Payor sells all or substantially all
of its assets or merges or is consolidated with or into another corporation
other than a transaction whose primary purpose is to re-domicile the Payor ; or
    5.6   A proceeding is commenced to foreclose a security interest or lien in
any property or assets of Payor as a result of a default in the payment or
performance of any debt (in excess of $350,000 and secured by such property or
assets) of Payor or of any subsidiary of Payor; or

Page 4 of 7



--------------------------------------------------------------------------------



 



  5.7   A final judgment for the payment of money in excess of $350,000 is
entered against Payor by a court of competent jurisdiction, and such judgment is
not discharged (nor the discharge thereof duly provided for) in accordance with
its terms, nor a stay of execution thereof procured, within sixty (60) days
after the date such judgment is entered, and, within such period (or such longer
period during which execution of such judgment is effectively stayed), an appeal
therefrom has not been prosecuted and the execution thereof caused to be stayed
during such appeal; or     5.8   An attachment or garnishment is levied against
the assets or properties of Payor or any subsidiary of Payor involving an amount
in excess of $350,000 and such levy is not vacated, bonded or otherwise
terminated within sixty (60) days after the date of its effectiveness; or    
5.9   Payor or any subsidiary defaults in the due observance or performance of
any covenant, condition or agreement to be observed or performed pursuant to the
terms of this Note (other than the default specified in Section 5.3above) and
such default continues uncured for a period of thirty (30) days from the date
Payor receives written notice from the Payee.

    Upon the occurrence of any such Event of Default and at any time thereafter,
the holder of this Note shall have the right (at such holder’s option) to
declare the principal of, accrued unpaid interest on, and all other amounts
payable under this Note to be forthwith due and payable, whereupon all such
amounts shall be immediately due and payable to the holder of this Note, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived; provided.

6.   Suits for Enforcement and Remedies.

  6.1   If any one or more Events of Default shall occur and be continuing, the
Payee may proceed to (1) protect and enforce Payee’s rights either by suit in
equity or by action at law, or both, whether for the specific performance of any
covenant, condition or agreement contained in this Note or in any agreement or
document referred to herein or in aid of the exercise of any power granted in
this Note or in any agreement or document referred to herein, (ii) enforce the
payment of this Note, or (iii) enforce any other legal or equitable right of the
holder of this Note. No right or remedy herein or in any other agreement or
instrument conferred upon the holder of this Note is intended to be exclusive of
any other right or remedy, and each and every such right or remedy shall be
cumulative and shall be in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or by statute or
otherwise.

7.   Unconditional Obligation; Fees, Waivers, Other.

  7.1   The obligation to make the payments provided for in this Note are
absolute and unconditional and are not subject to any defense, set-off,
counterclaim, rescission, recoupment or adjustment whatsoever.

Page 5 of 7



--------------------------------------------------------------------------------



 



  7.2   If, following the occurrence of an Event of Default, Payee shall seek to
enforce the collection of any amount of principal of and/or interest on this
Note, there shall be immediately due and payable from Payor, in addition to the
then unpaid principal of, and accrued unpaid interest on, this Note, all
reasonable costs and expenses incurred by Payee in connection therewith,
including, without limitation, reasonable attorneys’ fees and disbursements.    
7.3   No forbearance, indulgence, delay or failure to exercise any right or
remedy with respect to this Note shall operate as a waiver or as an acquiescence
in any default, nor shall any single or partial exercise of any right or remedy
preclude any other or further exercise thereof or the exercise of any other
right or remedy.     7.4   This Note may not be modified or discharged (other
than by payment) except by a writing duly executed by Payor and Payee.     7.5  
Payor hereby expressly waives demand and presentment for payment, notice of
nonpayment, notice of dishonor, protest, notice of protest, bringing of suit,
and diligence in taking any action to collect amounts called for hereunder, and
shall be directly and primarily liable for the payment of all sums owing and to
be owing hereon, regardless of and without any notice, diligence, act or
omission with respect to the collection of any amount called for hereunder or in
connection with any right, lien, interest or property at any and all times which
Payee had or is existing as security for any amount called for hereunder.

8.   Intentionally Deleted.   9.   Intentionally Deleted.   10.   Intentionally
Deleted.   11.   Miscellaneous.

  11.1   The headings of the various paragraphs of this Note are for convenience
of reference only and shall in no way modify any of the terms or provisions of
this Note.     11.2   All notices required or permitted to be given hereunder
shall be in writing and shall be deemed to have been duly given when personally
delivered or sent by registered or certified mail (return receipt requested,
postage prepaid), facsimile transmission or overnight courier to the address of
the intended recipient as set forth in the preamble to this Note or at such
other address as the intended recipient shall have hereafter given to the other
party hereto pursuant to the provisions of this Note.     11.3   This Note and
the obligations of Payor and the rights of Payee shall be governed by and
construed in accordance with the substantive laws of the State of New York
without giving effect to the choice of laws rules thereof.     11.4   This Note
shall bind Payor and its successors and assigns.

Page 6 of 7



--------------------------------------------------------------------------------



 



                  ARCADIA RESOURCES, INC.    
 
           
 
  By:      /s/ John E. Elliott, II    
 
     
 
          John E. Elliott, II    
 
           
 
  Its:   Chief Executive Officer    

Accepted and Agreed to:

              JANA MASTER FUND, LTD.        
 
           
By:
  Its Investment Advisor, JANA Partners LLC        
 
           
By:
  /s/ Marc Lehmann
 
   Marc Lehmann        
 
           
Its:
     Partner        

Page 7 of 7